Citation Nr: 1029884	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  05-04 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, 
to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to July 
1974.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  
This case was remanded by the Board in March 2009 for additional 
development.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran has a 
current diagnosis of diabetes mellitus, type 2.

2.  The preponderance of the evidence of record shows that the 
Veteran was exposed to Agent Orange during active military 
service.


CONCLUSION OF LAW

Diabetes mellitus, type 2, is presumed to have been incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  Without deciding whether the notice and 
development requirements of the VCAA have been satisfied in the 
present case, this law does not preclude the Board from 
adjudicating the issue involving the Veteran's claim for service 
connection for diabetes mellitus, type 2, as the Board is taking 
action favorable to the Veteran by granting service connection 
for this disorder.  As such, this decision poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).  For certain chronic disorders, including 
diabetes mellitus, service connection may be granted if the 
disease becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Additionally, a Veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the Vietnam 
era shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  
The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), and diabetes mellitus (Type 2).  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309.

The Veteran's service treatment records are negative for any 
diagnoses of diabetes mellitus, type 2.  After separation from 
military service, a May 2001 private medical report noted that 
the Veteran had an abnormally high blood glucose reading.  The 
Veteran was instructed to follow up for diabetic education.  A 
second May 2001 private medical report noted further abnormal 
test results, and a hand-written note listed diabetes mellitus, 
type 2.  The medical evidence of record shows that diabetes 
mellitus, type 2, has been consistently diagnosed since May 2001.  
As such, if the Veteran is found to have served in the Republic 
of Vietnam during the Vietnam era, service connection for 
diabetes mellitus, type 2, is warranted.  See 38 C.F.R. 
§ 3.309(e).

The Veteran claims that he went ashore in Vietnam at Da Nang 
while serving on a U.S. Navy vessel.  The evidence of record 
shows that the Veteran served in the U.S. Navy, onboard the USS 
OXFORD, which was stationed off the coast of Vietnam for several 
periods while the Veteran was onboard.  A December 2009 letter 
from the U.S. Army and Joint Services Records Research Center 
stated that a review of the deck logs for the USS OXFORD revealed 
that the ship had anchored in Da Nang Harbor on July 27, 1965, 
August 10, 1965, and August 25, 1965.  The letter also stated 
that the deck logs did not contain information about small boat 
operation or personnel who stepped foot in Da Nang while the USS 
OXFORD was anchored there.  However, the letter specifically 
noted that such information was not normally contained in deck 
logs and that any records which would typically contain such 
information had not been permanently retained.

The Veteran has submitted a July 2004 letter from a friend who 
stated that he served onboard the USS OXFORD with the Veteran 
during portions of 1964 and 1965, including the period covering 
the ship's first deployment to Vietnam.  He stated that

[o]n numerous occasions, we would go ashore 
while in the port of Da[]Nang for various 
reasons.  Most of us would go over to the 
recreation facilities, go into town, or, in 
our official capacity, go on mail and 
Crypto[graphic] runs to various shore 
administration office.

Although not in my particular watch 
section, [the Veteran] was definitely in 
the included groups outlined above.

As noted above, the evidence of record shows that the U.S. Navy 
did not maintain sufficient records to be able to determine 
whether the Veteran disembarked from the USS OXFORD, as he 
contends.  Accordingly, there is no evidence of record that 
refutes the Veteran's statements that he disembarked in Vietnam 
on multiple occasions while the USS OXFORD was anchored offshore.  
At the same time, the Veteran's statements are consistent with 
the deck log reports, which show that the USS OXFORD did indeed 
anchor in Da Nang Harbor on three occasions while he was aboard, 
and he has submitted a lay statement from a friend who served 
with him onboard the USS OXFORD which states that the Veteran 
went ashore at Da Nang.  As there is no evidence to contradict 
the Veteran's statements, and the Veteran's statements are 
competent as lay evidence, the preponderance of the evidence of 
record shows that the Veteran set foot in Vietnam while the USS 
OXFORD was anchored offshore at Da Nang.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a veteran 
and other persons are competent to attest to factual matters of 
which they had first-hand knowledge); McLendon v. Nicholson, 20 
Vet. App. 79, 84 (2006) (stating that when a subject is one to 
which a lay person is "competent" to testify about, such 
"testimony can be rejected only if found to be mistaken or 
otherwise deemed not credible").  As such, the preponderance of 
the evidence of record shows that the Veteran was exposed to 
Agent Orange during active military service.

Accordingly, applying the doctrine of reasonable doubt, 
presumptive service connection is warranted for diabetes 
mellitus, type 2.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, type 2, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


